Title: To Thomas Jefferson from James Madison, 22 July 1805
From: Madison, James
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Washington July 22. 1805
                  
                  By this Mail you will recieve the letters last received from Mr. Erving. No others have come to hand from any quarter worth troubling you with.
                  Mr. Gallatin left Washington the day I believe you did. I am still detained here by the situation of Mrs. M’s complaint. The Doctr. does not claim less than seven or 8 days from this time, at least, in order to render the journey safe; and her recovery has been so much more slow than he calculated that I dare not be sanguine as to the time of my departure. I am not without apprehensions that the case may be of a very serious kind. Its appearance has changed for the better, during the state of absolute rest prescribed, but does not yet resemble that denoting the ordinary course of healing.
                  With respectful attachment I remain always yours
                  
                     James Madison 
                     
                  
                  
                     We had a fine shower yesterday, and a slight one a few days ago.
                  
               